STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re D. BELL JR., III, Minor.                                       April 28, 2015

                                                                     No. 323782
                                                                     Berrien Circuit Court
                                                                     Family Division
                                                                     LC No. 2013-000143-NA


Before: BORRELLO, P.J., and RONAYNE KRAUSE and RIORDAN, JJ.

PER CURIAM.

        Respondent father appeals as of right the trial court order terminating his parental rights
to the minor child pursuant to MCL 712A.19b(3)(g) (failure to provide proper care or custody)
and (j) (reasonable likelihood of harm if child is returned to parent).1 We affirm.

                                  I. STATUTORY GROUNDS

                                  A. STANDARD OF REVIEW

        “In order to terminate parental rights, the trial court must find by clear and convincing
evidence that at least one of the statutory grounds for termination in MCL 712A.19b(3) has been
met.” In re VanDalen, 293 Mich App 120, 139; 809 NW2d 412 (2011). “We review the trial
court’s determination for clear error.” Id. “A decision is clearly erroneous when, although there
is evidence to support it, the reviewing court on the entire evidence is left with the definite and
firm conviction that a mistake has been made.” In re B & J, 279 Mich App 12, 17-18; 756
NW2d 234, 238 (2008) (quotation marks and citation omitted).

                                          B. ANALYSIS

       MCL 712A.19b(3)(j) provides for termination when “[t]here is a reasonable likelihood,
based on the conduct or capacity of the child’s parent, that the child will be harmed if he or she is
returned to the home of the parent.”




1
  Contrary to respondent’s argument on appeal, the trial court did not terminate his parental
rights under MCL 712A.19b(3)(l).


                                                -1-
        The trial court properly terminated respondent’s rights pursuant to MCL 712A.19b(3)(j).
Respondent did not complete services during the proceedings. He only attended one parenting
time session with the minor child, and left early. He also had a criminal history involving
domestic violence and was registered as a sex offender. He was in and out of jail throughout
these proceedings, and showed no inclination to plan for the minor. The caseworker was
concerned that the minor child would be subject to respondent’s assaultive behavior if returned
to his care. At the time of termination hearing, respondent lacked appropriate housing and the
financial means to care for the minor child. Also, significant concerns were raised regarding
respondent’s emotional instability, substance abuse, and lack of parenting skills.

        The trial court’s finding pursuant to MCL 712A.19b(3)(j) does not leave us with “a
definite and firm conviction that a mistake has been made.” In re HRC, 286 Mich App 444, 459;
781 NW2d 105 (2009). See also In re Hudson, 294 Mich App 261, 268; 817 NW2d 115 (2011)
(holding that MCL 712A.19b(3)(j) contemplates not only physical harm or abuse but includes
when “the children had been, and continued to be, at risk of emotional harm.” (Emphasis in
original)).

        Respondent, however, argues that he should have been given additional time to
demonstrate that he could provide a safe home and protect the minor child. However, MCL
712A.19b(3)(j) does not require the trial court to grant respondent additional time to complete
services, and “we will not read words into the plain language of the statute.” PIC Maintenance,
Inc v Dep’t of Treasury, 293 Mich App 403, 411; 809 NW2d 669 (2011). Moreover, considering
respondent’s marked lack of progress and disinterest in the proceedings, there is nothing on the
record to indicate that additional time would make a difference regarding the minor child being
safe in respondent’s care.

        We also note that “[i]t is only necessary for the DHS to establish by clear and convincing
evidence the existence of one statutory ground to support the order for termination of parental
rights[,]” In re Frey, 297 Mich App 242, 244; 824 NW2d 569 (2012), so we need not consider
MCL 712A.19b(3)(g).

                                       II. BEST INTEREST

                                  A. STANDARD OF REVIEW

        Respondent next challenges the trial court’s best-interests findings. “Once a statutory
ground for termination has been proven, the trial court must find that termination is in the child’s
best interests before it can terminate parental rights.” In re Olive/Metts Minors, 297 Mich App
35, 40; 823 NW2d 144 (2012). “We review for clear error . . . the court’s decision regarding the
child’s best interest under MCL 712A.19b(5).” Id. (quotation marks and citation omitted). “A
trial court’s decision is clearly erroneous if although there is evidence to support it, the reviewing
court on the entire evidence is left with the definite and firm conviction that a mistake has been
made.” Id. at 41 (quotation marks, citation, and brackets omitted).

                                          B. ANALYSIS

        “In deciding whether termination is in the child’s best interests, the court may consider
the child’s bond to the parent, the parent’s parenting ability, the child’s need for permanency,
                                                 -2-
stability, and finality, and the advantages of a foster home over the parent’s home[.]” In re
Olive/Metts Minors, 297 Mich App at 41-42 (internal citations omitted).

        The record does not support that respondent and the minor child were bonded. During
the nine-month proceedings, respondent only attended one parenting time visit. During the visit,
he held the minor child for a few minutes and, apparently uninterested, failed to interact with the
minor. Respondent left the visit early. At the time of the termination hearing, the minor child
was nine months old and had been in foster care for almost his entire life. Respondent did not
participate in services, did not stay in reliable contact with the caseworker, and did not ask about
the minor child’s wellbeing. “[G]iven the absence of any bond between respondent and the
child, the trial court did not clearly err by finding that termination of respondent’s parental rights
was in the child's best interests.” In re Smith, 291 Mich App 621, 624; 805 NW2d 234 (2011).

        The record also does not support that the minor child would be safe in respondent’s care
given his history of assaultive behavior and his failure to attend counseling to address his mental
instability. In re VanDalen, 293 Mich App at 141 (“The evidence clearly supported the trial
court’s finding that termination was in the child[’s] best interests” because “[c]ompelling
evidence indicated that the children would not be safe in respondent[’s] custody[.]”).

        Although respondent again argues that he should have been given additional time to
demonstrate that he could participate and benefit from services, “once a statutory ground is
established, a parent’s interest in the care and custody of his or her child yields to the state’s
interest in the protection of the child.” In re Foster, 285 Mich App 630, 635; 776 NW2d 415
(2009). The minor child required a permanent and stable environment, and respondent was
unable to provide it. Given respondent’s inability or unwillingness to participate in services,
attend parenting time, and refrain from criminal activity, the trial court did not clearly err in
finding that termination of respondent’s parental rights was in the minor child’s best interests. In
re HRC, 286 Mich App at 459.

                                        III. CONCLUSION

        The trial court properly found the statutory grounds for termination and that termination
was in the minor child’s best interests. We affirm.

                                                              /s/ Stephen L. Borrello
                                                              /s/ Amy Ronayne Krause
                                                              /s/ Michael J. Riordan




                                                 -3-